384 F.2d 712
Ray H. PAGE, Warden and the State of Oklahoma, Appellant,v.Willis A. ZEUGIN, Appellee.
No. 9524.
United States Court of Appeals Tenth Circuit.
Oct. 30, 1967.

Penn Lerblance, Asst. Atty. Gen.  (G. T. Blankenship, Atty. Gen., Oklahoma, on the brief), for appellant.
James G. Beasley, Wichita, Kan., for appellee.
Before LEWIS, BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
After a full evidentiary hearing the District Court for the Northern District of Oklahoma denied the petition of Zeugin, a state prisoner, for a writ of habeas corpus.  The decree of the court, however, contained further provisions and orders that the state district court should appoint an attorney for Zeugin, allow him to appeal his judgment of conviction in forma pauperis, furnish a transcript in aid thereof, and also ordered the Oklahoma Court of Criminal Appeals to entertain such appeal out of time.  This appeal is taken by state authorities.


2
The court below exhausted its jurisdiction upon denial of Zeugin's petition for a writ of habeas corpus.  It had no further power.  Fay v. Noia, 372 U.S. 391, 83 S. Ct. 822, 9 L. Ed. 2d 837.


3
The case is remanded with directions to vacate the affirmative provisions of its order.